Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL REJECTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022  has been entered.

Claim Rejections

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, it is unclear how the “controller” as recited on line 5 in claim 11 can “generate” the output signal since the present specification does not show the structure of the controller and
disclose in detail how the controller performs the generating function. Correction or clarification is required.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the method . . . time” on line 7-12 is unclear, as such indefinite. For example, it is the “tau” and X(tau) on line 4-5, “t” and y(y) are since they are not clearly defined.  The recitation “each second value” on line 7 is confusing because it  is unclear if it is  
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

                                                 Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over Ramstad "DIGITAL METHODS FOR CONVERSION BETWEEN ARBITRARY SAMPLING FREQUENCIES", .
Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow: 
Regarding to claims 1, 2, 8-13 and 15 as the beast construed, Ramstad discloses the digital circuit as shown on Figures 1-21 comprising the step of generating each y(t) by multiplying: 
- a first factor depending on the second points in time but not the first points in time (Section VI and part of equation 72). Said factor depends on at which defines the second points in time. It does not depend on the first points in time with a sum of values being x(tau) multiplied by a second
factor, the second factor depending on the first points in time but not the second points in time (Section P section VII between equations 72 and 73 that "the last summation of 72 represents a digital filter operation on the input sequence by a filter with impulse response hl(k)”. 
Regarding claim 2, wherein the input signal represents x(tau) where not all points in time tau are equidistant in fume. 
Regarding clam 3, wherein the input signal represents x(tan} where x(taul}, x(iau2), x{fan3} and x(iau4) exist, where tau land tau2 are neighboring and tau3 and tau4 are neighboring. and where Haul-taul }>1.001*Ctan4-tau3 1). 
Regarding claim 4, inherently, for each first point in time, the second factor is calculated, Regarding claim 5, inherently. for each second point in time sot being identical to a first point in time, the second factor is not calculated. 

Regarding claim 6, inherently, the sum is a sum of values each corresponding to different first points in time. 
Regarding claim 9. inherently, the different first points in time are a predetermined number of latest first points in time prior to the second point in time for which y(t) is determined. Regarding claim 10, inherently, the first and/or second factors are complex exponential functions, 
Regarding claim 11, comprising: 
- an unlabeled signal input (Figure 10);
-an unlabeled signal output;
- a controller (Analog resampler on Figure 10)) being configured to receive the input signal from the input, the input signal representing, at each of a plurality of first points in time, tan, a value x(fan},
- generate the output signal representing, at each of a plurality of second points in time, t, a value y(t), y(t) being determined by multiplying:
- a first factor depending on the second points in time but net the first points in time with - a sum of x{tan} multiplied by a second factor depending on the first points in time bat not the second points in time and
- output the output signal from the output, see Figure 11.
Regarding claim 12. wherein the signal input comprises an analogue signal input and a A/D converter (HG). Regarding claim 13, wherein the signal input comprises an element (AG) configured to receive data packets and derive from each data packet, a value x{fan} and a point 
	 Ramstad does not disclose that the input signal is the non-uniform signal as called for in claims 1, 11 and 15.
             However, a skilled artisan realizes the digital filter can filter the non-uniform input signal, see Figure 2 of Chan et al  (US 2010/0281090 A1) cited in the PTO-892 for detail. Thus, select the non-uniform input signal for the filter circuit of Ramstad is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the filter circuit of  Ramstad  is to be used. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the non-uniform input signal for the filter circuit of Ramstad for the purpose of accommodating with requirement of a predetermined system.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.